DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Request for Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/24/2022 has been entered.

Status of Claims
Claim 23 has been cancelled and Claims 25-30 have been added; therefore, Claims 1-22 and 24-30 are currently pending in application 17/243,725.

Claim Rejections - 35 USC § 102




In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as 

Claims 1-22 and 24-30 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Jorasch et al. (US 2021/0319408 A1).
As per independent Claims 1, 14, and 20, Jorasch discloses a workflow management system (programmed apparatus, method) (See at least Figs.1-3, Para 0202-0203) for triggering table entries characterizing workflow-related communications occurring between workflow participants, the system comprising: at least one processor (See at least Figs.1-3; Para 0062, 0073-0088, 0096-0101, and 0536) configured to: 
maintain in a data structure information for populating a table, wherein the data structure is accessible to at least one network device, and wherein the table contains rows and columns defining cells, the rows and cells being configured to display characteristics of at least two video or audio communications (See at least Figs.19, 51-56, 60-62,70, 85, and 88-92; Para 0103-0107, 0141-0142, 0252—0255, 0328-0367 Meetings, 0386-0393 Participation and Attendance, 0414-0458 Asset/Presentation Tables, 0532-0535 Meeting Videos Library Database, 0694, 0833-0836, 0865-0869 Meeting Notes/Minutes/ Transcriptions, and Para 0886-0889, Audio/Video of Meeting Stored);
present a table via a display, wherein the display is associated with the at least one network device (See at least Figs.51-56, 67-69, 85, and 91, Para 0094, 0512-0531 GUI, 0791-0801, 0865-0869, and Para 0886);
present an interface via the display, wherein the interface enables configuration of a communications rule defining a condition that when satisfied generates an object associated with the table, and wherein the object contains characteristics of a specific video or audio communication; receive a definition of the communications rule to configure the communications rule; apply the configured communications rule to the table  (See at least Para 0113 , i.e., “Referring to FIG. 9, a diagram of an example user device table 900 according to some a user interface for configuring a peripheral device may be displayed with a layout that depends on the screen size of the user device. As will be appreciated, many other characteristics of a user device may be utilized in making decisions and or carrying out steps according to various embodiments. User device ID field 902 may include an identifier (e.g., a unique identifier) for each user device. Form factor field 904 may include an indication of the form factor for the user device. Example form factors may include desktop PC, laptop, tablet, notebook, game console, or any other form factor.”; See also Figs.9, 78-79C,  Para 0059, 0063, 0075, 0081;  Para 0122-0125, Peripheral configuration; Para 0127, Peripheral device connections; Para 0197-0200, 0328-0367; Para 0430-0451, Presentation Materials; Para 0452-0458; Presentation Components; Para 0546-0547, Meeting Configuration; Para 0831-0836, Example user Interface (GUI); Para 0837-0849, Meeting Management Platform); 
present on the display at least one active link for enabling workflow participants to join in the specific video or audio communication (See at least Fig.91, Para 0791-0801, 0834);
log in memory, the characteristics of the specific video or audio communication (See at least Figs.51-56, 85, and 91, Para 0427 Asset Keywords, Para 0865-0869, and Para 0886-0889);
detect the condition of the configured communications rule is satisfied; and in response to detecting the satisfied condition, generate the object associated with the table, the object containing the characteristics of the specific video or audio communication logged in memory (See at least Para 0059, 0063, 0075, 0081, 0113, 0122-0127, 0546-0547, 0831-0836, 0837-0849).
As per Claim 2, Jorasch discloses wherein the table is configured to track due dates and statuses of items associated with a workflow, and wherein the at least one processor is configured to associate the specific video or audio communication with a specific one of the items and to link the object to the specific one of the items (See at least Para 0837-0849, 0865-0869, and Para 0886-0889).  
As per Claim 3, Jorasch discloses wherein the at least one active link is associated with a particular row in the table (See at least Para 0328-0367, 0414-0458, 0532-0535, 0694, 0833-0836, 0837-0849, 0865-0869, and Para 0886-0889).
As per Claim 4, Jorasch discloses wherein the generated object is associated with the particular row (See at least Para 0328-0367, 0414-0458, 0532-0535, 0694, 0833-0836, 0865-0869, and Para 0886-0889).
As per Claim 5, Jorasch discloses wherein the at least one active link is associated with a particular cell in the table (See at least Para 0328-0367, 0414-0458, 0532-0535, 0694, 0833-0836, 0837-0849, 0865-0869, and Para 0886-0889).
As per Claim 6, Jorasch discloses wherein the generated object is associated with the particular cell (See at least Para 0328-0367, 0414-0458, 0532-0535, 0694, 0833-0836, 0865-0869, and Para 0886-0889).
As per Claims 7 and 17, Jorasch discloses wherein the specific video or audio communication is provided via an application linked via the at least one active link (See at least Para 0328-0367, 0414-0458, 0532-0535, 0694, 0833-0836, 0865-0869, and Para 0886-0889).
As per Claims 8, 18, and 21, Jorasch discloses wherein the characteristics of the specific video or audio communication include at least one characteristic selected from a group consisting of start and stop stamps, identities of the workflow participants associated with the specific video or audio communication, a conversation duration, a list of key words spoken in the specific video or audio communication, a conversation transcript, and statistics related to participants (See at least Para 0837-0849, 0865-0869, 0886-0889, and 0910-0951 Meeting Analytics). 
As per Claim 9, Jorasch discloses wherein generating the object associated with the table includes creating a row in the table associated with the specific video or audio communication (See at least Para 0328-0367, 0414-0458, 0532-0535, 0694, 0833-0836, 0865-0869, and Para 0886-0889).
As per Claim 10, Jorasch discloses wherein generating the object associated with the table includes creating a row in another table associated with the specific video or audio communication (See at least Para 0328-0367, 0414-0458, 0532-0535, 0694, 0833-0836, 0865-0869, and Para 0886-0889).
As per Claims 11 and 19, Jorasch discloses wherein the at least one processor is further configured to log text messages occurring between participants during the specific video or audio communication and wherein generating the object includes characterizing the logged text messages (See at least Figs.25; Para 0151-0154).
As per Claim 12, Jorasch discloses wherein characterizing the logged text messages includes recording a number of text messages exchanged (See at least Figs.25; Para 0151-0154).
As per Claim 13, Jorasch discloses wherein characterizing the text messages includes recording key words from the text messages (See at least Figs.25; Para 0151-0154).
As per Claim 15, Jorasch discloses wherein the at least one active link is associated with a particular row in the table, and wherein the generated object is associated with the particular row (See at least Para 0328-0367, 0414-0458, 0532-0535, 0694, 0833-0836, 0865-0869, and Para 0886-0889).
As per Claim 16, Jorasch discloses wherein the active link is associated with a particular cell in the table, and wherein the generated object is associated with the particular cell (See at least Para 0328-0367, 0414-0458, 0532-0535, 0694, 0833-0836, 0865-0869, and Para 0886-0889).
As per Claim 22, Jorasch discloses wherein the identities of the workflow participants associated with the specific video or audio communication include: individuals or entities invited to participate in the specific video or audio communication; individuals or entities who participated in the specific video or audio communication; or a host of the specific video or audio communication (See at least Para 0328-0367, 0414-0458, 0532-0535, 0694, 0833-0836, 0837-0849, 0865-0869, and Para 0886-0889).  
As per Claim 24, Jorasch discloses wherein the configured communications rule is constructed to generate a new row
As per new Claim 25, Jorasch discloses wherein the generated object is associated with the new row in the table (See at least Para 0059, 0063, 0075, 0081, 0113, 0122-0127, 0546-0547, 0831-0836, 0837-0849).  
As per new Claim 26, Jorasch discloses wherein the condition is at least one condition selected from a group consisting of a scheduling of the specific video or audio communication, a beginning of the specific video or audio communication, and an ending of the specific video or audio communication (See at least Para 0059, 0063, 0075, 0081, 0113, 0122-0127, 0546-0547, 0831-0836, 0837-0849).  
As per new Claim 27, Jorasch discloses wherein the at least one active link, when activated, provides the specific video or audio communication via a third-party application (See at least Para 0066, 0345, 0429, 0831-0836, 0837-0849).  
As per new Claim 28, Jorasch discloses wherein the at least one processor is further configured to link data contained in the particular row with data from the third-party 10Application No.: 17/243,725Attorney Docket No.: 15326.0042-00000application to enable syncing of the data contained in the particular row to the third-party application and the data from the third-party application to the particular row, and wherein the data from the third-party application includes the characteristics of the specific video or audio communication (See at least Para 0066, 0345, 0429, 0831-0836, 0837-0849).  
As per new Claim 29, Jorasch discloses wherein the at least one processor is further configured to sync data contained in the particular row to the third-party application in response to activating the at least one active link (See at least Para 0066, 0345, 0429, 0831-0836, 0837-0849).  
As per new Claim 30, Jorasch discloses wherein the at least one processor is further configured to sync, from the third-party application, the characteristics of the specific video or audio communication, and wherein generating the object associated with the table includes populating the particular row with the synced characteristics of the specific video or audio .  

Response to Arguments
Applicant's arguments filed on 2/24/2022, with respect to Claims 1-22 and 24-30, have been considered but are not persuasive.   The claimed limitations are found in the prior art as stated/mapped in the rejection above.  The rejection will remain as Non-Final, based on the rejection above.  
Applicant’s arguments are addressed in the rejection above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found in the PTO-892 Notice of References Cited. The Examiner suggests the applicant review these documents before submitting any amendments.
Seligmann (US 6,330,022 B1) – Details on how meetings may occur via conferencing. Incorporated by reference in prior art of Jorasch (US 2021/0319408 A1, See Para 0329)).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN P OUELLETTE whose telephone number is (571)272-6807.  The examiner can normally be reached on M-F 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda C Jasmin can be reached on (571) 272-6782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

March 25, 2022
/JONATHAN P OUELLETTE/Primary Examiner, Art Unit 3629